Citation Nr: 0121260	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-09 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for Crohn's disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from May 29 to August 
2, 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 decision by the RO.


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that a veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107) (VCAA).  Under the new law, VA is obliged to assist a 
veteran in the development of her claim unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See VCAA § 3(a), 114 Stat. 2096, 
2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  In addition to eliminating the well-
groundedness requirement, the statute also amplified the duty 
to assist and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate her claim for benefits.  See VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  This assistance specifically 
includes obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete; notifying the claimant of what 
evidence is necessary to substantiate the claim; indicating 
whether VA will attempt to obtain this evidence or if the 
claimant should obtain it; and, finally, if VA is unable to 
obtain this evidence, informing the claimant that the 
evidence could not be obtained, providing a brief explanation 
of the efforts made to obtain the evidence, and describing 
further action to be taken with respect to the claim.  See 
VCAA § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence needs to be accomplished before the veteran's 
claim can be considered further.

The veteran contends that she currently suffers from Crohn's 
disease, and that it had
its onset during service.  According to the veteran, three 
weeks into basic training she started having diarrhea.  She 
says that she went to a doctor and was told that she had a 
fistula, which was removed.  She maintains that she has had 
Crohn's disease since 1996, and reports that she received 
treatment at a VA hospital in September 1996.

Service medical records indicate that in June 1996, the 
veteran was admitted for an incision and drainage of a peri-
rectal abscess (left side) and drain placement.  The service 
medical records contained in the file cover the period 
September 9, 1995 to June 18, 1996.

According to the veteran, she has received medical treatment 
at the base hospital in San Antonio and at the VA Medical 
Center (VAMC) in Little Rock.  Reports of VA outpatient 
treatment reveal that in May 1998 the veteran was seen and 
the impression was that of a "young woman with hx of anal 
fissure, bloody diarrhea and cramping abdominal pain 
??Crohn's disease."  Outpatient notes dated August 1998 
indicate that the veteran has had a diagnosis of Crohn's 
confirmed by colon biopsy.  The Board notes that medical 
records were requested in 1998 from VAMC-Little Rock for the 
period beginning September 1997.  However, as indicated 
above, the veteran contends she began receiving treatment at 
the VAMC in 1996.

The Board also notes that the veteran has not undergone a VA 
examination in connection with her claim for entitlement to 
service connection for Crohn's disease, and the record does 
not contain an opinion regarding the etiology of her 
condition.  

Accordingly, this case is remanded for the following:

1.  The RO should request complete 
medical records from the VAMC-Little Rock 
for the period beginning September 1996.  
These records should then be associated 
with the claims file.

2.  Thereafter, the RO should arrange to 
have the veteran scheduled for an 
examination for Crohn's disease.  The 
examiner should review the veteran's 
claims folder, and should note in the 
report of the examination that the claims 
folder has been reviewed.  After 
examining the veteran, and reviewing the 
claims folder, the examiner should 
provide an opinion as the medical 
likelihood that the veteran has Crohn's 
disease that can in some way be 
attributed to service or an already 
service-connected disability.  A complete 
rationale for all opinions should be 
provided.

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.


4.  Upon completion of the above, the RO 
should 
review the evidence, and ensure that all 
of the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  After all development is complete, 
the RO should review the evidence in its 
entirety and enter its determination as 
to whether service connection for Crohn's 
disease is warranted.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


